DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The office action is responsive to the amendment filed 7/9/2021. As directed by amendment: no claim(s) has/have been amended, claim(s) no are canceled, claim(s) no are withdrawn, and no claims been added. Therefore, currently, claims 1, 5-15, and 19-22 are pending in the application.
Applicant’s amendment to the Specification and Drawings, filed 6/11/2021 respectively, have overcome each and every objection previously set forth Final Rejection mailed 4/12/2021, therefore each and every objection has been withdrawn.
Applicant’s filing of replacement drawing sheets, filed 6/11/2021, are accepted by Examiner.
The terminal disclaimer filed on 7/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application Number 16/341,285 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The Applicant’s filing of a terminal disclaimer, filed 7/9/2021, has resolved the claim objection to claims 5-14. Therefore, the claim objections to claims 5-14 are withdrawn.
Response to Arguments
Applicant’s arguments, see Page 2, filed 7/9/2021, with respect to the provisional non-statutory double patenting rejection of claim 1 over claims 1 and 3-4 of co-pending Application No. 16/341,285, have been fully considered and are persuasive.  The provisional non-statutory double patenting rejection of claim 1 has been withdrawn.

Allowable Subject Matter
Claims 1, 5-15, and 19-22 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: 
an engagement mechanism associated with a reciprocally movable piston of a fluid injector and configured for releasably engaging an engagement portion at a proximal end of a rolling diaphragm syringe, wherein the rolling diaphragm syringe comprises a flexible sidewall configured for rolling upon itself when acted upon by the reciprocally movable piston, the engagement mechanism comprising: 
a plurality of engagement elements reversibly and radially movable relative to the engagement portion of the syringe between a first position, where the plurality of engagement elements are disengaged in a radially outward direction from the engagement portion of the syringe, and a second position, where the plurality of engagement elements are engaged in a radially inward direction with the engagement portion of the syringe; and 
a drive mechanism for moving the plurality of engagement elements between the first position and the second position, 

wherein the plurality of engagement elements are movable from the second position to the first position with movement of the reciprocally movable piston in a distal direction.
The closest relevant art is WO 2015/164783 by Spohn et al. (hereinafter, “Spohn”) which discloses the following: 
an engagement mechanism associated with a reciprocally movable piston of a fluid injector, wherein the engagement mechanism comprising:
	a plurality of engagement elements reversibly and radially movable relative to the engagement portion of the syringe between a first position, where the plurality of engagement elements are disengaged from the engagement portion of the syringe, and a second position, where the plurality of engagement elements are engaged with the engagement portion of the syringe,
	wherein the drive mechanism is operatively connected to the reciprocally movable piston such the plurality of engagement elements are movable from the first position to the second position with movement in a proximal direction, and 
	wherein the plurality of engagement elements are movable from the second position to the first position with movement of the reciprocally movable piston in a distal direction.	
However, Spohn fails to disclose the feature of a first position, where the plurality of engagement elements are disengaged in a radially outward direction when the plurality of engagement elements are moved from the second position to the first position by the reciprocally movable piston as the reciprocally movable piston moves in a distal direction. Spohn also fails to 

With respect to claim 15, the prior art of record does not disclose or render obvious at the effective filing date of the invention: 
a fluid injector comprising:
an engagement mechanism associated with a reciprocally movable piston of a fluid injector, the engagement mechanism comprising:
a plurality of engagement elements reversibly and radially movable relative to the engagement portion of the syringe between a first position, where the plurality of engagement elements are disengaged in a radially outward direction from the engagement portion of the syringe, and a second position, where the plurality of engagement elements are engaged in a radially inward direction with the engagement portion of the syringe; and a drive mechanism for moving the plurality of engagement elements between the first position and the second position,
wherein the drive mechanism is operatively connected to the reciprocally movable piston such that the plurality of engagement elements are movable from the first position to the second position with movement of the reciprocally movable piston in a proximal direction, and wherein the plurality of engagement elements are movable from the second position to the first position with movement of the reciprocally movable piston in a distal direction.
The closest relevant art is WO 2015/164783 by Spohn et al. (hereinafter, “Spohn”) which discloses the following: 

at least one injector head comprising at least one reciprocally movable piston;
an engagement mechanism associated with a reciprocally movable piston of a fluid injector, wherein the engagement mechanism comprising:
	a plurality of engagement elements reversibly and radially movable relative to the engagement portion of the syringe between a first position, where the plurality of engagement elements are disengaged from the engagement portion of the syringe, and a second position, where the plurality of engagement elements are engaged with the engagement portion of the syringe,
	wherein the drive mechanism is operatively connected to the reciprocally movable piston such the plurality of engagement elements are movable from the first position to the second position with movement in a proximal direction, and 
	wherein the plurality of engagement elements are movable from the second position to the first position with movement of the reciprocally movable piston in a distal direction.	
However, Spohn fails to disclose the feature of a first position, where the plurality of engagement elements are disengaged in a radially outward direction when the plurality of engagement elements are moved from the second position to the first position by the reciprocally movable piston as the reciprocally movable piston moves in a distal direction. Spohn also fails to disclose the feature of a second position, where the plurality of engagement elements are engaged in a radially inward direction when the plurality of engagement elements are moved from the first position to the second position by the reciprocally movable piston as the reciprocally movable piston moves in a proximal direction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783